— The city appeals from a judgment entered after the verdict of a jury. The plaintiff received serious injuries while riding in an automobile along one of the defendant’s streets. There was sufficient evidence to present an issue as to defendant’s negligence. The charter of the city [Laws of 1902, chap. 269, § 143] contains an actual notice provision. The proof tended to show that the superintendent of public works had actual notice of the dangerous and unsafe condition of the street. Judgment affirmed, with costs. Hill, P. J., Crapser, Heffeman and Poster, JJ., concur; Bliss, J., dissents on the ground that no actual notice of the defective condition was given to the city at least five days before the accident.